DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Eurpoe on 11/08/2018. It is noted, however, that applicant has not filed a certified copy of the EPO 18205132.6 application as required by 37 CFR 1.55.

Claim Objections
Claims 12-15 is objected to because of the following informalities:  
(Claim 12):  The end of line 2 should be a comma (,) instead of a period (.), i.e., “the receiving antenna.” should be “the receiving antenna,”.
Claims 13-15 depend from claim 12 and therefore include the deficiencies of claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luong, et al. (US 2014/0239953).  (Note: The following rejection corresponds to the European Search Report for corresponding Application No. 18205132.6 – 1022, filed May 28, 2019).
Regarding claim 1, Luong discloses “a transmitting antenna configured to emit a pilot tone (Fig. 3; paragraph 103; paragraph 0042: transmitter); a receiving antenna configured to receive the pilot tone (Fig. 3, paragraph 103; paragraph 0043: receiver); and a decoupling device configured to decouple the receiving antenna from the transmitting antenna (paragraph 0085: decouple).”
Regarding claim 2, Luong discloses “wherein the decoupling device is configured to decouple the transmitting antenna inductively from the receiving antenna.” (paragraph 0087)
Regarding claim 10, Luong discloses “a local coil comprising: a transmitting antenna operable to emit a pilot tone (Fig. 3; paragraph 103; paragraph 0042: transmitter); a receiving antenna operable to receive the pilot tone (Fig. 3, paragraph 103; paragraph 0043: receiver); and a decoupling device configured to decouple the receiving antenna from the transmitting antenna (paragraph 0085: decouple), wherein the magnetic resonance tomograph is configured to: provide a pilot tone signal; transmit the pilot tone signal to the local coil via a signal connection; and emit the pilot tone signal via the transmitting antenna of the local coil (paragraph 0096).”

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saes, et al. (US 2010/0259261).

Regarding claim 10, Saes discloses “a local coil comprising: a transmitting antenna operable to emit a pilot tone (Fig. 2, ref.# 200); a receiving antenna operable to receive the pilot tone (Fig. 2, ref.# 216); and a decoupling device configured to decouple the receiving antenna from the transmitting antenna (Fig. 2, ref.# 214), wherein the magnetic resonance tomograph is configured to: provide a pilot tone signal; transmit the pilot tone signal to the local coil via a signal connection; and emit the pilot tone signal via the transmitting antenna of the local coil.” (paragraph 0074)

Allowable Subject Matter
Claims 3-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schroter; Steffen et al. (US 20170160367) teaches a transmitter for a pilot tone.
Speier; Peter et al. (US 20200166597) teaches a transmitter and receiver for a pilot tone.
Schroter, et al. (US 10393845) teaches a transmitter and receiver for a pilot tone and an element for decoupling.
Biber; Stephan et al. (US 20200396112)  teaches a transmitter and receiver for a pilot tone.
Bacher; Mario et al. (US 20200367765) teaches a transmitter and receiver for a pilot tone and an element for decoupling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
May 16, 2021